Citation Nr: 1624038	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  12-13 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1979 to November 1986. 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran was afforded a Board hearing in February 2013; however, he failed to report to that hearing without explanation.  

The Board remanded the case for further development in June 2015.  The case has since been returned to the Board for appellate review. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was most recently afforded a VA examination in February 2014.  In an October 2014 remand, the Board found that examination was inadequate to decide the case.  The Board then ordered the AOJ to schedule the Veteran for a new VA examination to determine the nature and etiology of his hypertension.  In November 2014, the AOJ scheduled the Veteran for another VA examination in February 2015; however, the Veteran failed to report to that examination.  In May 2015, the Veteran's representative indicated that the Veteran moved to Texas and that the Veteran would like for the VA examination to be rescheduled.  

In June 2015, the Board determined that the Veteran had shown good cause for missing the February 2015 examination and remanded the case for a new VA examination.  The Board notes that the June 2015 remand was returned as undeliverable.  In an August 2015 Report of General Information, the AOJ confirmed the Veteran's new address, and the Veteran asked for the VA examination to be rescheduled.  In August 2015, the AOJ scheduled the Veteran for a new VA examination.  The Veteran did not report to that VA examination.  However, there is no indication that notice was sent to the Veteran's new address informing him of the VA examination.  Notably, there is a copy of the examination request; however there is not a copy of the examination notice as sent to the Veteran.  Thus, on remand, the Veteran should be scheduled for another VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hypertension.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current hypertension.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, to include the Veteran's service treatment records, post-service medical records, and lay assertions.

It should also be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that hypertension:

   a. Was incurred during service;

b. Manifested within one year of separation from service by diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; that he had a history of diastolic pressure that were predominantly 100 or more that required continuous medication for control; or

c. Is otherwise etiologically or causally related to military service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available for review.

3.  In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address and to his representative.  It should also be indicated whether any notice sent was returned as undeliverable.

4.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

6.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




